Case 0:19-cv-61703-BB Document 32 Entered on FLSD Docket 08/28/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-61703-BLOOM/Valle

 YESHUA ESPAILLAT,

         Plaintiff,

 v.

 ANDREW SAUL, Commissioner of
 Social Security Administration,

       Defendant.
 ________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court upon the Honorable Alicia O. Valle’s Report and

 Recommendation, ECF No. [29] (“Report”). On July 20, 2020, Judge Valle issued her Report

 recommending that: (1) Plaintiff’s Motion for Summary Judgment, ECF No. [21] (“Plaintiff’s

 Motion”), be denied; (2) Defendant’s Motion for Summary Judgment, ECF No. [25] (“Defendant’s

 Motion”), be granted;1 and (3) the Administrative Law Judge’s Decision, ECF No. [18] at 14-27

 (“ALJ Decision”),2 be affirmed. ECF No. [29] at 1. The Report further advised that any objections

 to the Report were due within fourteen days. Id. at 39-40. On August 3, 2020, Plaintiff timely filed

 Objections to the Report. ECF No. [30] (“Objections”). Defendant subsequently filed a Response

 in Opposition to Plaintiff’s Objections on August 17, 2020. ECF No. [31] (“Response”).




 1
   Plaintiff’s Motion and Defendant’s Motion will be referred to collectively as “the Motions” for the
 remainder of this Order.
 2
  The July 27, 2018, ALJ Decision became a “final decision” of the Commissioner when the Appeals
 Council denied Plaintiff’s request for review. See ECF No. [29] at 2; see also Chester v. Bowen, 792 F.2d
 129, 131 (11th Cir. 1986) (“[Plaintiff] exhausted his administrative remedies whereupon the ALJ’s
 determination became the Secretary’s final decision.”).
Case 0:19-cv-61703-BB Document 32 Entered on FLSD Docket 08/28/2020 Page 2 of 6
                                                            Case No. 19-cv-61703-BLOOM/Valle


        The Court has carefully reviewed the Report, the Motions, Plaintiff’s Objections,

 Defendant’s Response, the record in this case, the applicable law, and is otherwise fully advised.

 In addition, the Court has conducted a de novo review of the Report in light of the Objections. See

 Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)); see also

 Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (“Where a proper, specific objection

 to the magistrate judge’s report is made, it is clear that the district court must conduct a de

 novo review of that issue.”). For the reasons set forth below, the Court finds Judge Valle’s Report

 to be well-reasoned and the analysis contained therein to be correct.

   I.   BACKGROUND

        The Court adopts Judge Valle’s description of the administrative history and the record

 below, ECF No. [29] at 1-15, and incorporates that background by reference herein.

  II.   LEGAL STANDARD

        Judicial review of the ALJ Decision is limited to whether “it is supported by substantial

 evidence and based on proper legal standards.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th

 Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)). “Substantial

 evidence is more than a scintilla and is such relevant evidence as a reasonable person would accept

 as adequate to support a conclusion.” Id. (quoting Lewis, 125 F.3d at 1439); Hale v. Bowen, 831

 F.2d 1007, 1011 (11th Cir. 1987) (stating that substantial evidence is “more than a mere scintilla,

 but less than a preponderance” (internal quotation and citation omitted)). A court, however, “may

 not decide the facts anew, reweigh the evidence, or substitute [its] judgment for that of the

 [ALJ].” Winschel v. Comm’r, 631 F.3d 1176, 1178 (11th Cir. 2011) (internal quotation marks and

 citations omitted); Packer v. Comm’r, 542 F. App’x 890, 891 (11th Cir. 2013) (“[W]e may not




                                                 2
Case 0:19-cv-61703-BB Document 32 Entered on FLSD Docket 08/28/2020 Page 3 of 6
                                                              Case No. 19-cv-61703-BLOOM/Valle


 reweigh the evidence or substitute our judgment for that of the ALJ.” (citing Dyer v. Barnhart,

 395 F.3d 1206, 1210 (11th Cir. 2005))).

         “A clearly articulated credibility finding with substantial supporting evidence in the record

 will not be disturbed by a reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995).

 Even if evidence preponderates against the ALJ Decision, a court must affirm “if the decision is

 supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)

 (citing 42 U.S.C. § 405(g)). Critical to the Court’s review of the Report in this case, courts “may

 not reweigh the evidence or decide facts anew, and must defer to the ALJ’s decision if it is

 supported by substantial evidence. . . .” Baez v. Comm’r, 657 F. App’x 864, 868 (11th Cir. 2016)

 (citing Dyer, 395 F.3d at 1210); see also Winschel, 631 F.3d at 1178 (“We may not decide the

 facts anew, reweigh the evidence, or substitute our judgment for that of the [Commissioner].”

 (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)).

  III.   DISCUSSION

         Upon conducting a de novo review, the Court finds Judge Valle’s Report to be well

 reasoned and correct, and the Court agrees with the analysis set forth therein. In response to the

 Report, Plaintiff raises five Objections: (1) The ALJ improperly concluded that Dr. Pabon was not

 a treating physician and did not accord his opinions the appropriate weight; (2) The ALJ

 improperly assigned little weight to the opinions of ARNP Foster; (3) The ALJ erroneously relied

 on the opinions of non-examining State Agency physicians, despite the fact that they did not review

 the entire record; (4) The ALJ improperly cherrypicked bits and pieces from the record to discredit

 Plaintiff’s evidence of disability instead of evaluating all of the symptoms, evidence, and testimony

 in the record; and (5) The ALJ’s posed hypothetical to the vocational expert failed to include a

 complete set of limitations, based on the evidence in the record. ECF No. [30].




                                                   3
Case 0:19-cv-61703-BB Document 32 Entered on FLSD Docket 08/28/2020 Page 4 of 6
                                                                   Case No. 19-cv-61703-BLOOM/Valle


         These Objections are all due to be overruled for at least two reasons. First, Plaintiff’s

 Objections are improper because they largely expand upon and reframe arguments already

 presented and considered by Judge Valle in her Report, or they simply disagree with the Report’s

 conclusions.3 It is well settled that an objecting party may not “submit [] papers to a district court

 which are nothing more than a rehashing of the same arguments and positions taken in the original

 papers submitted to the Magistrate Judge. Clearly, parties are not to be afforded a ‘second bite at

 the apple’ when they file objections to a [Report].” Marlite, Inc. v. Eckenrod, No. 10-23641-CIV,

 2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting Camardo v. Gen. Motors Hourly-

 Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992)).

                  “In order to challenge the findings and recommendations of the magistrate
         judge, a party must file written objections which shall specifically identify the
         portions of the proposed findings and recommendation to which objection is made
         and the specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x 781, 783
         (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822 (11th Cir. 1989)
         (alterations omitted)). The objections must also present “supporting legal
         authority.” Local R. 4(b). Once a district court receives “objections meeting the
         specificity requirement set out above,” it must “make a de novo determination of
         those portions of the report to which objection is made and may accept, reject, or
         modify in whole or in part, the findings or recommendations made by the magistrate
         judge.” Macort, 208 F. App’x at 783-84 (quoting Heath, 863 F.2d at 822)
         (alterations omitted). To the extent a party fails to object to parts of the magistrate
         judge’s report, those portions are reviewed for clear error. Macort, 208 F. App’x at
         784 (quoting Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999)). A
         court, in its discretion, need not consider arguments that were not, in the first
         instance, presented to the magistrate judge. Williams v. McNeil, 557 F.3d 1287,
         1291 (11th Cir. 2009).




 3
   See ECF No. [29] at 15 (“Plaintiff raises five primary arguments on appeal. First, Plaintiff argues that the
 ALJ committed reversible error in failing to evaluate the opinion of Dr. Hernan Pabon, who Plaintiff claims
 is his treating physician. Second, Plaintiff asserts that the ALJ erred in assessing Plaintiffs RFC by
 assigning: (i) “little weight” to ARNP Foster’s treatment records and opinions; and (ii) greater weight to
 the opinions of the non-examining State Agency physicians. Third, Plaintiff argues that the ALJ erred in
 evaluating Plaintiff’s statements about the severity of his symptoms. Next, Plaintiff alleges that the ALJ
 failed to fully develop the record. Lastly, Plaintiff argues that the ALJ’s hypothetical to the VE failed to
 account for all of Plaintiff’s non-exertional limitations.” (citations omitted)).


                                                       4
Case 0:19-cv-61703-BB Document 32 Entered on FLSD Docket 08/28/2020 Page 5 of 6
                                                            Case No. 19-cv-61703-BLOOM/Valle


 Borges v. Berryhill, No. 17-22114-CIV, 2018 WL 1083964, at *1 (S.D. Fla. Feb. 27, 2018), aff’d

 sub nom. Borges v. Comm’r, 771 F. App’x 878 (11th Cir. 2019). The Objections lack specificity

 regarding the Report’s alleged errors. Instead, Plaintiff simply restates the same arguments

 originally presented to Judge Valle without identifying how the analysis in the Report was

 erroneous by arguing, for example, that the Report applied the wrong standard of review or

 overlooked the absence of objective medical evidence supporting the ALJ’s findings. See, e.g.,

 ECF No. [30] at 3 (“The Magistrate then concluded that the ALJ properly assigned little weight to

 the opinion of ARNP Foster[.] However, Plaintiff reaffirms his contention that the evidence of

 record supports ARNP Foster’s opinion, and therefore the ALJ improperly discounted the opinion

 he offered.” (citations omitted)). Such generalized objections are improper and are therefore

 overruled.

        Second, Plaintiff’s Objections must be overruled because each Objection, in essence,

 requests that this Court “reweigh the evidence or decide facts anew,” rather than affording the

 requisite amount of deference to the ALJ Decision, where supported by substantial evidence in the

 record. Baez, 657 F. App’x at 868 (citing Dyer, 395 F.3d at 1210); see also Bloodsworth, 703 F.2d

 at 1239 (“In reviewing claims brought under the Social Security Act, [courts’] role is a limited

 one. [They] may not decide the facts anew, reweigh the evidence, or substitute [their] judgment

 for that of the Secretary.”). Thus, Plaintiff’s Objections to the ALJ’s alleged error in evaluating

 and assigning proper weight to the evidence in the record, and his Objections to Judge Valle’s

 determinations that substantial evidence supported the ALJ Decision, are without merit. The Court

 should affirm the ALJ Decision where, as here, “the decision was supported by substantial

 evidence . . . defined as such relevant evidence as a reasonable mind might accept as adequate to

 support a conclusion.” Shinn ex rel. Shinn v. Comm’r, 391 F.3d 1276, 1281 (11th Cir. 2004)




                                                 5
Case 0:19-cv-61703-BB Document 32 Entered on FLSD Docket 08/28/2020 Page 6 of 6
                                                           Case No. 19-cv-61703-BLOOM/Valle


 (internal quotations and citations omitted); see also Fiebel v. Comm’r, No. 18-80642, 2019 WL

 4694220, at *1 (S.D. Fla. Aug. 15, 2019). Judge Valle’s Report discusses in detail the relevant

 (and irrelevant) evidence considered in the ALJ Decision, and upon an independent review of the

 record, the Court agrees with the Report’s reasoning, conclusions, and recommendations.

 Plaintiff’s Objections are therefore overruled.

  IV.   CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Magistrate Judge Valle’s Report and Recommendation, ECF No. [29], is

                AFFIRMED AND ADOPTED.

            2. Plaintiff’s Motion, ECF No. [21], is DENIED.

            3. Defendant’s Motion, ECF No. [25], is GRANTED.

            4. Plaintiff’s Objections, ECF No. [30], are OVERRULED.

            5. The Administrative Law Judge’s Decision is AFFIRMED.

            6. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                all pending motions are DENIED AS MOOT, and all deadlines are

                TERMINATED.

            7. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 28, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to: Counsel of Record



                                                   6
